Case 1:16-cv-00447-WES-PAS Document 121-1 Filed 07/17/19 Page 1 of 3 PageID #: 7741




                        Exhibit A
Case 1:16-cv-00447-WES-PAS Document 121-1 Filed 07/17/19 Page 2 of 3 PageID #: 7742



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND


   SHEET METAL WORKERS LOCAL NO. 20
   WELFARE AND BENEFIT FUND, and
   INDIANA CARPENTERS WELFARE FUND,
   on behalf of themselves and all others similarly
   situated,
                                                            Case No. 1:16-cv-00046-S
                                       Plaintiffs,

          v.

   CVS PHARMACY, INC. and CAREMARK,
   L.L.C.,

                                     Defendants.


   PLUMBERS WELFARE FUND, LOCAL 130,
   U.A., on behalf of itself and all others similarly
   situated,
                                                            Case No. 1:16-cv-00447-S
                                       Plaintiffs,

          v.

   CVS PHARMACY, INC. and CAREMARK,                         Oral argument requested
   L.L.C.,

                                     Defendants.



                        CAREMARK L.L.C’S MOTION
        UNDER THE FEDERAL ARBITRATION ACT TO DISMISS THE CLAIMS OF
        SHEET METAL WORKERS LOCAL NO. 20 WELFARE AND BENEFIT FUND

          Defendant Caremark, L.L.C. (“Caremark”) hereby moves under the Federal Arbitration

   Act, 9 U.S.C. §§ 2, 4 to dismiss the claims of Sheet Metal Workers Local No. 20 Welfare and

   Benefit Fund. In support of this motion, Caremark relies on the memorandum filed herewith.

          Caremark respectfully requests that the Court set this motion for oral argument at the same

   time as the oral argument on Plaintiffs’ Motion for Class Certification (Dkt. No. 120). Caremark



                                                        1
Case 1:16-cv-00447-WES-PAS Document 121-1 Filed 07/17/19 Page 3 of 3 PageID #: 7743



   anticipates the argument regarding this motion will require no more than fifteen additional minutes

   per side.



   DATED: July 17, 2019                  Respectfully submitted,

                                         By: /s/ Robert C. Corrente

                                         Robert C. Corrente (RI Bar No. 2632)
                                         WHELAN, CORRENTE & FLANDERS LLP
                                         100 Westminster Street, Suite 710
                                         Providence, RI 02903
                                         Telephone: (401) 270-4500
                                         Facsimile: (401) 270-3760
                                         rcorrente@whelancorrente.com

                                         Enu Mainigi (Pro Hac Vice)
                                         Craig D. Singer (Pro Hac Vice)
                                         William T. Burke (Pro Hac Vice)
                                         Grant A. Geyerman (Pro Hac Vice)
                                         WILLIAMS & CONNOLLY LLP
                                         725 Twelfth Street, N.W.
                                         Washington, DC 20005
                                         Telephone: (202) 434-5000
                                         Facsimile: (202) 434-5029
                                         emainigi@wc.com
                                         csinger@wc.com
                                         wburke@wc.com
                                         ggeyerman@wc.com
                                         khoover@wc.com
                                         Attorneys for Caremark, L.L.C.




                                                   2
